                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC, )
                               )
     Plaintiff,                )
                               )
v.                             )                              ORDER
                               )
ATTICUS, LLC,                  )
                               )
     Defendant.                )


       This matter comes before the Court on the motion of Atticus, LLC to seal Syngenta

Crop Protection, LLC’s Opposition to Atticus, LLC's Motion for Leave to File Reply in Support

of Its First Motion to Compel [DE #121] and Exhibits 7 and 8 thereto [DE ##121-4 and 121-5].

       WHEREAS, Syngenta's Opposition and Exhibits contain non-public commercial

information belonging to Atticus concerning the identities of entities that manufacture products

for Atticus and entities supplying azoxystrobin technical used to manufacture Atticus’s

products, as well as confidential commercial information about the terms of Atticus’s

relationships with such suppliers; and

       WHEREAS, it appears to the Court that Atticus claims, in good faith, that disclosure of

the confidential information contained in the Syngenta Opposition and Exhibits 7 and 8 could

cause harm to its competitive position; and
        WHEREAS, it appears to the Court that Syngenta wishes the information set forth in its

Opposition and Exhibits 7 and 8 be considered by the Court; and

        WHEREAS, the public’s right to access to such to information is outweighed by the

interests which Atticus claims in protecting against its public disclosure; and

        WHEREAS, the Court has provided notice to the public of Atticus’s motion to seal; and

        WHEREAS, Atticus has submitted to the Court proposed redacted versions of

Syngenta's Opposition [DE #124-1] and Exhibits 7 [DE #124-2] and 8 [DE #124-3], which are

publicly available on the court's docket. Redaction of these documents is a less restrictive means

of preserving the confidentiality of the information in question without sealing the documents in

their entirety;

        NOW, THEREFORE, upon consideration of the Motion to Seal Syngenta Crop

Protection, LLC’s Opposition to Atticus, LLC’s Motion for Leave to File Reply in Support of Its

First Motion to Compel and Exhibits 7 and 8 thereto, the memorandum in support thereof, and

the entire record herein, it is hereby

        ORDERED that Atticus, LLC's Motion to Seal [DE #124] is GRANTED. Syngenta Crop

Protection, LLC’s Opposition to Atticus, LLC’s Motion for Leave to File Reply in Support of Its

First Motion to Compel [DE #121] and Exhibits 7 and 8 thereto [DE ##121-4 and 121-5] shall be

SEALED.

         This 26th day of June 2021.

                                                 __________________________________________
                                                 _____________
                                                            ________________________
                                                 KIMBERLY   Y A.
                                                              A SWANK
                                                 United States Magistrate Judge




                                                 2
